 

Exhibit 10.3

Execution Version

 

 

 

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

EARTHSTONE ENERGY, INC.,

BOLD ENERGY HOLDINGS, LLC

AND THE PERSONS IDENTIFIED ON SCHEDULE I HERETO

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 9, 2017, by and among Earthstone Energy, Inc., a Delaware corporation
(“Parent”), Bold Energy Holdings, LLC, a Texas limited liability company
(“Bold”), and the Persons identified on Schedule I hereto who become party to
this Agreement from time to time upon the execution of a Joinder (as defined
herein) in accordance with Section 2.10 of this Agreement (collectively, the
“Bold Unitholders”).

RECITALS

WHEREAS, Parent, Earthstone Energy Holdings, LLC, a Delaware limited liability
company (“EEH”), Lynden USA Inc., a Utah corporation (“Lynden”), Lynden USA
Operating, LLC, a Texas limited liability company (“Lynden Sub”), Bold and Bold
Energy III LLC, a Texas limited liability company (“Bold Sub”), entered into a
Contribution Agreement dated as of November 7, 2016 and as amended on March 21,
2017 (the “Contribution Agreement”), under which, among other things, Parent,
Lynden, Lynden Sub, Bold and Bold Sub will undertake certain transactions and
Parent, Lynden and Bold will contribute assets to EEH;

WHEREAS, in connection with the transactions contemplated by the Contribution
Agreement, Bold will receive shares of Class B Common Stock of Parent, par value
$0.001 (“Class B Common Stock”) and units representing limited liability company
interests (“EEH Units”) in EEH;

WHEREAS, each share of Class B Common Stock, together with a corresponding EEH
Unit, may be exchanged for one share of Class A Common Stock of Parent, par
value $0.001 (“Class A Common Stock”); and

WHEREAS, in connection with the transactions contemplated by the Contribution
Agreement, Parent has agreed to grant to the Holders (as defined herein) certain
rights with respect to the registration of the Registrable Securities (as
defined herein) on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01Definitions.  Capitalized terms used herein without definition shall
have the meanings given to them in the Contribution Agreement, except that the
terms set forth below are used herein as so defined:

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Bold” has the meaning specified therefor in the introductory paragraph.

“Bold Sub” has the meaning specified therefor in the recitals of this Agreement.

“Bold Unitholder” has the meaning specified therefor in the introductory
paragraph.

“Class A Common Stock” has the meaning specified therefor in the recitals of
this Agreement.

“Class A Common Stock Price” means the volume weighted average closing price of
Class A Common Stock (as reported by the NYSE) for the ten trading days
immediately preceding the date on which the determination is made.

“Class B Common Stock” has the meaning specified therefor in the recitals of
this Agreement.

“Contribution Agreement” has the meaning specified therefor in the recitals of
this Agreement.

1

--------------------------------------------------------------------------------

 

“Effectiveness Deadline” has the meaning specified therefor in Section 2.01(a)
of this Agreement.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Equity Securities” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock of such
corporation (whether voting or nonvoting and whether common or preferred), (ii)
with respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of assets of
the issuing Person, and (iii) any and all warrants, rights (including conversion
and exchange rights) and options to purchase any security described in the
clause (i) or (ii) above. Unless otherwise indicated, the term “Equity
Securities” refers to Equity Securities of Parent.

“EEH” has the meaning specified therefor in the recitals of this Agreement.

“EEH A&R LLC Agreement” means that certain First Amended and Restated Limited
Liability Company Agreement of EEH (as it may be amended, restated, amended and
restated, supplemented or otherwise modified form time to time).

“EEH Units” has the meaning specified therefor in the recitals of this
Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.

“Holder” means a holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.

“Joinder” has the meaning specified therefor in Section 2.10 of this Agreement.

“Launch Date” has the meaning specified therefor in Section 2.02(b) of this
Agreement.

“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

“Lynden” has the meaning specified therefor in the recitals of this Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering or
Overnight Underwritten Offering, the book running lead manager of such
Underwritten Offering or Overnight Underwritten Offering.

“Maximum Number of Securities” has the meaning specified in Section 2.02(c).

“Member Distribution” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Opt-Out Notice” shall have the meaning provided in Section 2.02(a) of this
Agreement.

“Overnight Underwritten Offering” has the meaning specified therefor in Section
2.02(b) of this Agreement.

“Parent” has the meaning specified therefor in the introductory paragraph.

“Parity Holders” has the meaning specified therefor in Section 2.02(c) of this
Agreement.

“Person” shall mean an individual or any corporation, partnership, limited
liability company, trust, unincorporated organization, association, joint
venture or any other organization or entity, whether or not a legal entity.

2

--------------------------------------------------------------------------------

 

“Piggyback Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Piggyback Offering” has the meaning specified therefor in Section 2.02(a) of
this Agreement.

“Registrable Securities” means (i) any Class A Common Stock issued by Parent to
Bold or the Bold Unitholders in connection with the exchange of Class B Common
Stock and EEH Units by Bold or the Bold Unitholders in accordance with the terms
of the EEH A&R LLC Agreement; (ii) any common Equity Securities of Parent or of
any Subsidiary of Parent issued or issuable with respect to the securities
referred to in clause (i) above by way of dividend, distribution, split or
combination of securities, or any recapitalization, merger, consolidation or
other reorganization; and (iii) any other shares of Class A Common Stock owned
by Persons that are the registered holders of securities described in clauses
(i) or (ii) above. For purposes of this Agreement, a Person shall be deemed to
be a Holder, and the Registrable Securities shall be deemed to be in existence,
whenever such Person has the right to acquire, directly or indirectly, such
Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall be entitled to exercise the
rights of a holder of Registrable Securities hereunder; provided, however, a
holder of Registrable Securities may only request that Registrable Securities in
the form of Equity Securities of Parent that are registered or to be registered
as a class under Section 12 of the Exchange Act be registered pursuant to this
Agreement. For the avoidance of doubt, while EEH Units and/or shares of Class B
Common Stock may constitute Registrable Securities, under no circumstances shall
Parent be obligated to register EEH Units or shares of Class B Common Stock, and
only shares of Class A Common Stock issuable upon exchange of such EEH Units and
Class B Common Stock will be registered.  

“Registration Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Selling Holder Indemnified Person” has the meaning specified therefor in
Section 2.08(a) of this Agreement.

“Selling Holder Underwriter Registration Statement” has the meaning specified
therefor in Section 2.04(n) of this Agreement.

“Shelf Registration Statement” has the meaning specified therefor in Section
2.01(a) of this Agreement.

“Subsidiary” means, with respect to Parent, any corporation, limited liability
company, partnership, association or other business entity of which (i) if a
corporation, a majority of the total voting power of Equity Securities of such
Person entitled (without regard to the occurrence of any contingency) to vote in
the election of directors is at the time owned or controlled, directly or
indirectly, by Parent, or (ii) if a limited liability company, partnership,
association or other business entity, either (x) a majority of the Equity
Securities of such Person entitled (without regard to the occurrence of any
contingency) to vote in the election of managers, general partners or other
oversight board vested with the authority to direct management of such Person is
at the time owned or controlled, directly or indirectly, by Parent or (y) Parent
or one of its Subsidiaries is the sole manager or general partner of such
Person.

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which shares of Class A Common Stock are sold
to an underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

3

--------------------------------------------------------------------------------

 

“Underwritten Offering Filing” has the meaning specified therefor in Section
2.02(a) of this Agreement.

Section 1.02Registrable Securities.  Any Registrable Security will cease to be a
Registrable Security when (a) a registration statement covering such Registrable
Security is effective and such Registrable Security has been sold or disposed of
pursuant to such effective registration statement; (b) such Registrable Security
has been disposed of pursuant to any section of Rule 144 (or any successor rule
or regulation to Rule 144 then in force) under the Securities Act; (c) such
securities shall have been otherwise transferred, new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by Parent and subsequent public distribution of such securities shall
not require registration under the Securities Act or (d) such Registrable
Security is held by Parent or one of its Subsidiaries.

Section 1.03Effectiveness.  This Agreement shall be of no force or effect unless
and until the Closing Date occurs, whereupon it shall become effective
automatically.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01Shelf Registration.

(a)Shelf Registration.  Parent shall (i) prepare and file by 10 Business Days
after the Closing Date a registration statement under the Securities Act to
permit the public resale of the Registrable Securities from time to time,
including as permitted by Rule 415 under the Securities Act (or any similar
provision then in force) with respect to all of the Registrable Securities (the
“Shelf Registration Statement”) and (ii) cause the Shelf Registration Statement
to become effective as soon as reasonably practicable thereafter but in no event
later than 90 days after the Closing Date (the “Effectiveness Deadline”).  

(b)The Shelf Registration Statement filed pursuant to this Section 2.01(b) shall
be on Form S-3 of the SEC if Parent is eligible to use Form S-3 or Form S-1 of
the SEC if Parent is not eligible to use Form S-3; provided, however, that if a
prospectus supplement will be used in connection with the marketing of an
Underwritten Offering or Overnight Underwritten Offering from the Shelf
Registration Statement and the Managing Underwriter at any time shall notify the
Holders in writing that, in the reasonable judgment of such Managing
Underwriter, inclusion of detailed information to be used in such prospectus
supplement is of material importance to the success of the Underwritten Offering
or Overnight Underwritten Offering of such Registrable Securities, Parent shall
use its reasonable best efforts to include such information in such a prospectus
supplement. Subject to Section 2.01(c), Parent will cause the Shelf Registration
Statement filed pursuant to this Section 2.01(b) to be continuously effective
under the Securities Act from and after the date it is first declared or becomes
effective until all Registrable Securities covered by the Shelf Registration
Statement have been distributed in the manner set forth and as contemplated in
the Shelf Registration Statement or there are no longer any Registrable
Securities outstanding (the “Effectiveness Period”). The Shelf Registration
Statement when declared effective (including the documents incorporated therein
by reference) shall comply as to form with all applicable requirements of the
Securities Act and the Exchange Act and shall not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading. As soon as
practicable following the date of effectiveness of such Shelf Registration
Statement, but in any event within three (3) Business Days of such date, Parent
will notify the Selling Holders of the effectiveness of such Shelf Registration
Statement.  

Notwithstanding anything contained herein to the contrary, Parent hereby agrees
that (i) the Shelf Registration Statement filed pursuant to this Section 2.01(b)
shall contain all language (including on the prospectus cover sheet, the
principal stockholders’ table and the plan of distribution) as may be reasonably
requested by Bold to allow for a distribution to, and resale by, the direct and
indirect members, stockholders or partners of Bold (a “Member Distribution”) and
(ii) Parent shall, at the reasonable request of Bold if seeking to effect a
Member Distribution, file any prospectus supplement or post-effective amendments
and otherwise take any action reasonably necessary to include such language, if
such language was not included in the initial Registration Statement, or revise
such language if deemed reasonably necessary by Bold to effect such Member
Distribution.

(c)Delay Rights.  Notwithstanding anything to the contrary contained herein,
Parent may, upon written notice to (x) all Holders, delay the filing of the
Shelf Registration Statement or (y) any Selling Holder whose

4

--------------------------------------------------------------------------------

 

Registrable Securities are included in the Shelf Registration Statement, suspend
such Selling Holder’s use of any prospectus which is a part of the Shelf
Registration Statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to the Shelf Registration Statement
but such Selling Holder may settle any contracted sales of Registrable
Securities) if Parent (i) is pursuing an acquisition, merger, reorganization,
disposition or other similar transaction and the Board of Directors of Parent
determines in good faith that its ability to pursue or consummate such a
transaction would be materially adversely affected by any required disclosure of
such transaction in the Shelf Registration Statement or (ii) has experienced
some other material non-public event the disclosure of which at such time, in
the good faith judgment of the Board of Directors of Parent would materially
adversely affect Parent; provided, however, in no event shall (A) such filing of
the Shelf Registration Statement be delayed under clauses (i) or (ii) of this
Section 2.01(c) for a period that exceeds 90 days or (B) such Selling Holders be
suspended under clauses (i) or (ii) of this Section 2.01(c) from selling
Registrable Securities pursuant to the Shelf Registration Statement for a period
that exceeds an aggregate of 30 days in any 90-day period or 90 days in any
365-day period. Upon disclosure of such information or the termination of the
condition described above, Parent shall provide prompt notice to the Selling
Holders whose Registrable Securities are included in the Shelf Registration
Statement, and shall promptly terminate any suspension of sales it has put into
effect and shall take such other actions to permit registered sales of
Registrable Securities as contemplated in this Agreement. Parent will only
exercise its suspension rights under this Section 2.01(c) if it exercises
similar suspension rights with respect to any Parity Holders. If Parent
exercises its suspension rights under this Section 2.01(c), then during such
suspension period Parent shall not engage in any transaction involving the
offer, issuance, sale or purchase of Equity Securities (whether for the benefit
of Parent or a third Person), except transactions involving the issuance or
purchase of Equity Securities as contemplated by Parent employee benefit plans
or employee or director arrangements.

Section 2.02Piggyback Rights.

(a)Participation.  Except as provided in Section 2.02(b), if at any time during
the Effectiveness Period, Parent proposes to file (i) a shelf registration
statement other than the Shelf Registration Statement (in which event Parent
covenants and agrees to include thereon a description of the transaction under
which the Holders acquired the Registrable Securities), (ii) a prospectus
supplement to an effective shelf registration statement, other than the Shelf
Registration Statement contemplated by Section 2.01(a) of this Agreement, and
Holders could be included without the filing of a post-effective amendment
thereto (other than a post-effective amendment that is immediately effective),
or (iii) a registration statement, other than a shelf registration statement, in
the case of each of clause (i), (ii) or (iii), for the sale of Class A Common
Stock in an Underwritten Offering or Overnight Underwritten Offering for its own
account and/or another Person, then as soon as practicable but not less than ten
Business Days (or one Business Day in the case of an Overnight Underwritten
Offering) prior to the filing of (A) any preliminary prospectus supplement
relating to such Underwritten Offering pursuant to Rule 424(b) under the
Securities Act, (B) the prospectus supplement relating to such Underwritten
Offering pursuant to Rule 424(b) under the Securities Act (if no preliminary
prospectus supplement is used) or (C) such registration statement (other than a
Shelf Registration Statement), as the case may be (an “Underwritten Offering
Filing”), then Parent shall give notice (including, but not limited to,
notification by electronic mail) of such proposed Underwritten Offering (a
“Piggyback Offering”) to the Holders and such notice shall offer the Holders the
opportunity to include in such Underwritten Offering such number of shares of
Class A Common Stock (the “Included Registrable Securities”) as each such Holder
may request in writing; provided, however, that if Parent has been advised by
the Managing Underwriter that the inclusion of Registrable Securities for sale
for the benefit of the Selling Holders will have a material adverse effect on
the price, timing or distribution of the Class A Common Stock in the
Underwritten Offering, then the amount of Registrable Securities to be offered
for the accounts of Selling Holders shall be determined based on the provisions
of Section 2.02(c) of this Agreement. The notice required to be provided in this
Section 2.02(a) to each Holder (the “Piggyback Notice”) shall be provided on a
Business Day pursuant to Section 3.01 hereof. Each Holder shall then have five
Business Days (or one Business Day in the case of an Overnight Underwritten
Offering) after the date on which the Holders received the Piggyback Notice to
request inclusion of Registrable Securities in the Underwritten Offering. If no
request for inclusion from a Holder is received within such period, such Holder
shall have no further right to participate in such Underwritten Offering. If, at
any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
the Board of Directors of Parent shall determine for any reason not to undertake
or to delay such Underwritten Offering, Parent may, at its election, give
written notice of such determination to the Selling Holders and, (x) in the case
of a determination not to undertake such Underwritten Offering, shall be
relieved of its obligation to sell any Included Registrable Securities in
connection with such terminated Underwritten Offering, and (y) in the case of a

5

--------------------------------------------------------------------------------

 

determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to Parent of such
withdrawal up to and including the time of pricing of such offering.
Notwithstanding the foregoing, any Holder may deliver written notice (an
“Opt-Out Notice”) to Parent requesting that such Holder not receive notice from
Parent of any proposed Underwritten Offering.

Notwithstanding anything contained herein to the contrary, Parent hereby agrees
that (i) any shelf registration statement which includes Registrable Securities
pursuant to this Section 2.02(a) shall contain all language (including on the
prospectus cover sheet, the principal stockholders’ table and the plan of
distribution) as may be reasonably requested by such Holder to allow for a
Member Distribution and (ii) Parent shall, at the reasonable request of the
Holder seeking to effect a Member Distribution, file any Prospectus supplement
or post-effective amendments and otherwise take any action reasonably necessary
to include such language, if such language was not included in the initial
registration statement, or revise such language if deemed reasonably necessary
by such Holder to effect such Member Distribution.

(b)Overnight Underwritten Offering Piggyback Rights.  If, at any time during any
Effectiveness Period, Parent proposes to file an Underwritten Offering Filing
and such Underwritten Offering is expected to be launched (the “Launch Date”)
after the close of trading on one trading day and priced before the open of
trading on the next succeeding trading day (such execution format, an “Overnight
Underwritten Offering”), then no later than one Business Day after Parent
engages a Managing Underwriter for the proposed Overnight Underwritten Offering,
Parent shall notify (including, but not limited to, notice by electronic mail)
the Holders of the pendency of the Overnight Underwritten Offering and such
notice shall offer the Holders the opportunity to include in such Overnight
Underwritten Offering such number of Registrable Securities as each such Holder
may request in writing within two Business Days after the Holder receives such
notice. Notwithstanding the foregoing, if Parent has been advised by the
Managing Underwriter that the inclusion of Registrable Securities in the
Overnight Underwritten Offering for the accounts of the Selling Holders is
likely to have a material adverse effect on the price, timing or distribution of
the Class A Common Stock, then the amount of Registrable Securities to be
included in the Overnight Underwritten Offering for the accounts of Selling
Holders shall be determined based on the provisions of Section 2.02(c) of this
Agreement. If, at any time after giving written notice of its intention to
execute an Overnight Underwritten Offering and prior to the closing of such
Overnight Underwritten Offering, Parent determines for any reason not to
undertake or to delay such Overnight Underwritten Offering, Parent shall give
written notice of such determination to the Selling Holders and, (i) in the case
of a determination not to undertake such Overnight Underwritten Offering, shall
be relieved of its obligation to sell any Registrable Securities held by the
Selling Holders in connection with such abandoned or delayed Overnight
Underwritten Offering, and (ii) in the case of a determination to delay such
Overnight Underwritten Offering, shall be permitted to delay offering any
Registrable Securities held by the Selling Holders for the same period as the
delay of the Overnight Underwritten Offering. Any Selling Holder shall have the
right to withdraw such Selling Holder’s request for inclusion of such Selling
Holder’s Registrable Securities in such Overnight Underwritten Offering by
giving written notice to Parent of such withdrawal at least one Business Day
prior to the expected Launch Date. Notwithstanding the foregoing, any Holder may
deliver an Opt-Out Notice to Parent requesting that such Holder not receive
notice from Parent of any proposed Overnight Underwritten Offering.

(c)Priority of Rights.  In connection with an Underwritten Offering and
Overnight Underwritten Offering contemplated by Section 2.02(a) and Section
2.02(b), respectively, if the Managing Underwriter or Underwriters of any such
Underwritten Offering or Overnight Underwritten Offering, as the case may be,
advises Parent that the total amount of Class A Common Stock that the Selling
Holders and any other Persons intend to include in such Underwritten Offering or
Overnight Underwritten Offering exceeds the number that can be sold in such
Underwritten Offering or Overnight Underwritten Offering without being likely to
have a material adverse effect on the price, timing or distribution of the Class
A Common Stock offered or the market for the Class A Common Stock, then the
Class A Common Stock to be included in such Underwritten Offering or Overnight
Underwritten Offering shall include the number of shares of Class A Common Stock
that such Managing Underwriter or Underwriters advises Parent can be sold
without having such adverse effect (such maximum number of shares of Class A
Common Stock, the “Maximum Number of Securities”), with such number to be
allocated (i) first, to Parent, (ii) second, pro rata among all Selling Holders
and holders of any other securities of Parent having rights of registration on
parity with the Registrable Securities (“Parity Holders”) who have requested
participation in

6

--------------------------------------------------------------------------------

 

such Underwritten Offering or Overnight Underwritten Offering. The pro rata
allocations for each such Selling Holder shall be based on the respective number
of Registrable Securities that each Selling Holder has requested be included in
such Underwritten Offering or Overnight Underwritten Offering and the aggregate
number of Registrable Securities that the Selling Holders have requested be
included in such Underwritten Offering or Overnight Underwritten Offering.

(d)Notwithstanding anything in this Section 2.02 to the contrary, no Holder
shall have any right to include any Class A Common Stock in any offering by
Parent of Class A Common Stock executed pursuant to any “at the market” program
that Parent may have in effect from time to time on or after the date of this
Agreement.

(e)The Parent, Bold, and the Bold Unitholders hereby agree that the rights of
(i) Oak Valley Resources, LLC (“Oak Valley”) and its permitted assigns to
register shares of Class A Common Stock under that certain Registration Rights
Agreement dated December 19, 2014 by and among the Parent and Oak Valley, and
(ii) Parallel Resource Partners, LLC (“PRP”) and its permitted assigns, and
Flatonia Energy, LLC (“Flatonia”) and its permitted assigns, to register shares
of Class A Common Stock under the Registration Rights Agreement dated December
19, 2014 by and among the Parent, PRP, and Flatonia, shall rank pari passu with
the rights of Bold and the Bold Unitholders to register shares of Class A Common
Stock under this Agreement. For purposes of clarity and the avoidance of doubt,
the Parent, Bold and the Bold Unitholders expressly agree that Oak Valley, PRP,
and Flatonia shall be Parity Holders for purposes of this Section 2.02.

Section 2.03Underwritten Offering.  

(a)In the event that the Selling Holders holding at least $10 million (subject
to adjustment pursuant to Section 3.04) of Registrable Securities elect to
dispose of Registrable Securities under the Shelf Registration Statement
pursuant to an Underwritten Offering or Overnight Underwritten Offering, (i)
Parent shall give notice (including, but not limited to, notification by
electronic mail, with such notice given no later than one Business Day after
Parent engages a Managing Underwriter in the case of a proposed Overnight
Underwritten Offering) of such proposed Underwritten Offering or Overnight
Underwritten Offering to the Holders on a Business Day and such notice shall
offer the Holders the opportunity to include in such Underwritten Offering or
Overnight Underwritten Offering such number of shares of Class A Common Stock as
each such Holder may request in writing (within five Business Days in the case
of an Underwritten Offering that is not an Overnight Underwritten Offering and
within two Business Days after the Holder receives such notice in the case of an
Overnight Underwritten Offering) and (ii) Parent will retain Underwriters (which
Underwriters shall be reasonably acceptable to the Selling Holders holding a
majority of the Registrable Securities to be disposed of pursuant to such
Underwritten Offering or Overnight Underwritten Offering) subject to such sale
through an Underwritten Offering or Overnight Underwritten Offering, including
entering into an underwriting agreement in customary form with the Managing
Underwriter or Underwriters, which shall include, among other provisions,
indemnities to the effect and to the extent provided in Section 2.08, and will
take all reasonable actions as are requested by the Managing Underwriter in
order to expedite or facilitate the registration and disposition of the
Registrable Securities. Parent management shall participate in a roadshow or
similar marketing effort on behalf of any such Holder or Holders if gross
proceeds from such Underwritten Offering or Overnight Underwritten Offering are
reasonably expected to exceed $20 million. No Selling Holder may participate in
such Underwritten Offering or Overnight Underwritten Offering unless such
Selling Holder agrees to sell its Registrable Securities on the basis provided
in such underwriting agreement and completes and executes all questionnaires,
powers of attorney, indemnities and other documents reasonably and customarily
required under the terms of such underwriting agreement. No Selling Holder shall
be required to make any representations or warranties to or agreements with
Parent or the Underwriters other than representations, warranties or agreements
regarding such Selling Holder and its ownership of the securities being
registered on its behalf and its intended method of distribution and any other
representations required by law. If any Selling Holder disapproves of the terms
of an underwriting, such Selling Holder may elect to withdraw therefrom by
notice to Parent and the Managing Underwriter; provided, however, that such
notice of withdrawal must be made at a time up to and including the time of
pricing of such offering in order to be effective. No such withdrawal or
abandonment shall affect Parent’s obligation to pay Registration Expenses.

(b)In connection with an Underwritten Offering and Overnight Underwritten
Offering contemplated by Section 2.03(a), respectively, if the Managing
Underwriter or Underwriters of any such Underwritten Offering or Overnight
Underwritten Offering, as the case may be, advises the Selling Holders that the
total amount of Class A

7

--------------------------------------------------------------------------------

 

Common Stock that the Selling Holders intend to include in such Underwritten
Offering or Overnight Underwritten Offering exceeds the Maximum Number of
Securities, then the Class A Common Stock to be included in such Underwritten
Offering or Overnight Underwritten Offering shall include the Maximum Number of
Securities, with such number to be allocated (i) first, pro rata among all
Selling Holders and (ii) second, pro rata among all Parity Holders who have
requested participation in such Underwritten Offering or Overnight Underwritten
Offering. The pro rata allocations for each such Selling Holder shall be based
on the respective number of Registrable Securities that each Selling Holder has
requested be included in such Underwritten Offering or Overnight Underwritten
Offering and the aggregate number of Registrable Securities that the Selling
Holders have requested be included in such Underwritten Offering or Overnight
Underwritten Offering.  

Section 2.04Registration Procedures.  In connection with its obligations under
this Article II, Parent or the applicable Selling Holder, as the case may be,
will, as expeditiously as possible:

(a)prepare and file with the SEC such amendments and supplements to the Shelf
Registration Statement and the prospectus used in connection therewith as may be
necessary to cause the Shelf Registration Statement to be effective and to keep
the Shelf Registration Statement effective for the Effectiveness Period and as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by the Shelf Registration
Statement;

(b)furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including furnishing or making available
exhibits and each document incorporated by reference therein to the extent then
required by the rules and regulations of the SEC), and provide each such Selling
Holder the opportunity to object to any information pertaining to such Selling
Holder and its plan of distribution that is contained therein and make the
corrections reasonably requested by such Selling Holder with respect to such
information prior to filing the Shelf Registration Statement or such other
registration statement or supplement or amendment thereto, and (ii) such number
of copies of the Shelf Registration Statement or such other registration
statement and the prospectus included therein and any supplements and amendments
thereto as such Persons may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities covered by the Shelf
Registration Statement or such other registration statement;

(c)if applicable, use its reasonable best efforts to register or qualify the
Registrable Securities covered by the Shelf Registration Statement or any other
registration statement contemplated by this Agreement under the securities or
blue sky laws of such jurisdictions as the Selling Holders or, in the case of an
Underwritten Offering or Overnight Underwritten Offering, the Managing
Underwriter, shall reasonably request, provided that Parent will not be required
to qualify generally to transact business in any jurisdiction where it is not
then required to so qualify or to take any action which would subject it to
general service of process in any such jurisdiction where it is not then so
subject;

(d)promptly notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the filing of the Shelf Registration
Statement or any other registration statement contemplated by this Agreement or
any prospectus or prospectus supplement to be used in connection therewith, or
any amendment or supplement thereto, and, with respect to such Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, when the same has become effective; and (ii) any written comments
from the SEC with respect to any filing referred to in clause (i) and any
written request by the SEC for amendments or supplements to the Shelf
Registration Statement or any other registration statement contemplated by this
Agreement or any prospectus or prospectus supplement thereto;

(e)immediately notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in the Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, in light of the circumstances then
existing; (ii) the issuance or threat of issuance by the SEC

8

--------------------------------------------------------------------------------

 

of any stop order suspending the effectiveness of the Shelf Registration
Statement or any other registration statement contemplated by this Agreement, or
the initiation of any proceedings for that purpose; or (iii) the receipt by
Parent of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the applicable securities or blue
sky laws of any jurisdiction. Following the provision of such notice, Parent
agrees to as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading, in the light of the circumstances then
existing, and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

(f)furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the SEC or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(g)in the case of an Underwritten Offering or Overnight Underwritten Offering,
furnish upon request and addressed to the underwriters and to the Selling
Holders, (i) an opinion of counsel for Parent, dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto, and a letter of like kind dated the date of the closing under the
underwriting agreement, and (ii) a “comfort letter,” dated the effective date of
the applicable registration statement or the date of any amendment or supplement
thereto and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent public
accountants (and, if applicable, independent reserve engineers) who have
certified Parent’s financial statements included or incorporated by reference
into the applicable registration statement, and each of the opinion and the
“comfort letter” shall be in customary form and cover substantially the same
matters with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) as are customarily covered in opinions
of issuer’s counsel and in accountants’ (and, if applicable, independent reserve
engineers’) letters delivered to the underwriters in Underwritten Offerings or
Overnight Underwritten Offerings of securities, and such other matters as such
underwriters or Selling Holders may reasonably request;

(h)otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the SEC, and make available to its security holders, as soon
as reasonably practicable, an earnings statement covering the period of at least
12 months, but not more than 18 months, beginning with the first full calendar
month after the effective date of such registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 promulgated thereunder;

(i)make available to the appropriate representatives of the Managing Underwriter
and Selling Holders access to such information and Parent personnel as is
reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act; provided that Parent need not disclose any
information to any such representative unless and until such representative has
entered into a confidentiality agreement with Parent;

(j)cause all Registrable Securities registered pursuant to this Agreement to be
listed on each securities exchange or nationally recognized quotation system on
which similar securities issued by Parent are then listed or quoted;

(k)use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of Parent to enable
the Selling Holders to consummate the disposition of such Registrable
Securities;

(l)provide a transfer agent and registrar for all Registrable Securities covered
by such registration statement not later than the effective date of such
registration statement;

(m)enter into customary agreements and take such other actions as are reasonably
requested by the Selling Holders or the underwriters, if any, in order to
expedite or facilitate the disposition of such Registrable Securities;

9

--------------------------------------------------------------------------------

 

(n)if any Selling Holder could reasonably be deemed to be an “underwriter,” as
defined in Section 2(a)(11) of the Securities Act, in connection with the
registration statement in respect of any registration of Registrable Securities
of such Selling Holder pursuant to this Agreement, and any amendment or
supplement thereof (any such registration statement or amendment or supplement,
a “Selling Holder Underwriter Registration Statement”), then, until the
Effectiveness Period ends, (i) cooperate with such Selling Holder in allowing
such Selling Holder to conduct customary “underwriter’s due diligence” with
respect to Parent and satisfy its obligations in respect thereof; (ii) until the
Effectiveness Period ends, at any Selling Holder request, furnish to such
Selling Holder, on the date of the effectiveness of any Selling Holder
Underwriter Registration Statement and thereafter no more often than on a
quarterly basis, (A) a letter, dated such date, from Parent’s independent
certified public accountants (and, if applicable, independent reserve engineers)
in form and substance as is customarily given by independent certified public
accountants (and, if applicable, independent reserve engineers) to underwriters
in an underwritten public offering, addressed to such Selling Holder, (B) an
opinion, dated as of such date, of counsel representing Parent for purposes of
such Selling Holder Underwriter Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, including
a standard “10b-5” opinion for such offering, addressed to such Selling Holder
and (C) a standard officer’s certificate from the Chief Executive Officer and
Chief Financial Officer of Parent addressed to such Selling Holder; and (iii)
permit legal counsel of such Selling Holder to review and comment upon any
Selling Holder Underwriter Registration Statement at least five Business Days
prior to its filing with the SEC and all amendments and supplements to any such
Selling Holder Underwriter Registration Statement within a reasonable number of
days prior to their filing with the SEC and not file any Selling Holder
Underwriter Registration Statement or amendment or supplement thereto in a form
to which such Selling Holder’s legal counsel reasonably objects;

(o)each Selling Holder, upon receipt of notice from Parent of the happening of
any event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.04 or until it is advised in
writing by Parent that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by Parent, such Selling Holder
will, or will request the managing underwriter or underwriters, if any, to
deliver to Parent (at Parent’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice; and

(p)if requested by a Selling Holder, (i) as soon as practicable incorporate in a
prospectus supplement or post-effective amendment such information as such
Selling Holder reasonably requests to be included therein relating to the sale
and distribution of Registrable Securities, including information with respect
to the number of Registrable Securities being offered or sold, the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; (ii) as soon as practicable make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment; and (iii) as soon as practicable, supplement or
make amendments to any Registration Statement.

Section 2.05Cooperation by Holders.  Parent shall have no obligation to include
in the Shelf Registration Statement Class A Common Stock of a Holder who has
failed to timely furnish such information which, in the opinion of counsel to
Parent, is reasonably required to be furnished or confirmed in order for the
registration statement or prospectus supplement thereto, as applicable, to
comply with the Securities Act.

Section 2.06Restrictions on Public Sale by Holders of Registrable
Securities.  Each Holder of Registrable Securities who is included in the Shelf
Registration Statement agrees not to effect any public sale or distribution of
the Registrable Securities for a period of up to 30 days following completion of
an Underwritten Offering or Overnight Underwritten Offering of equity securities
by Parent, provided that (i) Parent gives written notice to such Holder of the
date of the commencement and termination of such period with respect to any such
Underwritten Offering or Overnight Underwritten Offering and (ii) the duration
of the foregoing restrictions shall be no longer than the duration of the
shortest restriction generally imposed by the underwriters of such public sale
or distribution on Parent or on the officers or directors or any other
unitholder of Parent on whom a restriction is imposed; provided further, that
this Section 2.06 shall not apply to a Holder that holds less than $10 million
of

10

--------------------------------------------------------------------------------

 

Registrable Securities, which value shall be determined by multiplying the
number of Registrable Securities owned by the Class A Common Stock Price.

Section 2.07Expenses.

(a)Certain Definitions.  “Registration Expenses” means all expenses incident to
Parent’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on the Shelf Registration Statement, an
Underwritten Offering or Overnight Underwritten Offering covered under this
Agreement, and/or the disposition of such securities, other than: (i) transfer
taxes and fees of transfer agents and registrars; (ii) fees and expenses of
counsel engaged by the Holders; and (iii) commissions and discounts of brokers,
dealers and underwriters.

(b)Expenses.  Parent will pay all Registration Expenses as determined in good
faith, including, in the case of an Underwritten Offering or Overnight
Underwritten Offering, whether or not any sale is made pursuant to the Shelf
Registration Statement.

Section 2.08Indemnification.

(a)By Parent.  In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, Parent will indemnify and
hold harmless each Selling Holder thereunder, its Affiliates that own
Registrable Securities and their respective directors and officers and each
underwriter pursuant to the applicable underwriting agreement with such
underwriter and each Person, if any, who controls such Selling Holder or
underwriter within the meaning of the Securities Act and the Exchange Act and
its directors and officers (collectively, the “Selling Holder Indemnified
Persons”), against any losses, claims, damages, expenses or liabilities
(including reasonable attorneys’, accountants’ and experts’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder or
underwriter or controlling Person may become subject under the Securities Act,
the Exchange Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading or arise out of or are based upon a Selling Holder being deemed to be
an “underwriter,” as defined in Section 2(a)(11) of the Securities Act, in
connection with the registration statement in respect of any registration of
Parent’s securities, and will reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings;
provided, however, that Parent will not be liable in any such case if and to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in strict
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in the Shelf Registration Statement or such
other registration statement or any prospectus contained therein or any
amendment or supplement thereof. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Selling
Holder or any such director, officer or controlling Person, and shall survive
the transfer of such securities by such Selling Holder.

(b)By Each Selling Holder.  Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless Parent, its directors and officers, and each
Person, if any, who controls Parent within the meaning of the Securities Act or
of the Exchange Act against any Losses to the same extent as the foregoing
indemnity from Parent to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Shelf Registration
Statement or any prospectus contained therein or any amendment or supplement
thereof relating to the Registrable Securities; provided, however, that the
liability of each Selling Holder shall not be greater in amount than the dollar
amount of the proceeds received by such Selling Holder from the sale of the
Registrable Securities giving rise to such indemnification.

11

--------------------------------------------------------------------------------

 

(c)Notice.  Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but such indemnified party’s failure
to so notify the indemnifying party shall not relieve the indemnifying party
from any liability which it may have to any indemnified party other than under
this Section 2.08. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense and employ counsel reasonably acceptable to the
indemnified party or (ii) if the defendants in any such action include both the
indemnified party and the indemnifying party and counsel to the indemnified
party shall have concluded that there may be reasonable defenses available to
the indemnified party that are different from or additional to those available
to the indemnifying party, or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, then the indemnified party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of one such
separate counsel (firm) and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, no indemnified party
shall settle any action brought against it with respect to which it is entitled
to indemnification hereunder without the consent of the indemnifying party,
unless the settlement thereof imposes no liability or obligation on, and
includes a complete and unconditional release from all liability of, the
indemnifying party.

(d)Contribution.  If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to Parent or any Selling Holder or is insufficient to hold it harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses as between Parent,
on the one hand, and such Selling Holder, on the other hand, in such proportion
as is appropriate to reflect the relative fault of Parent, on the one hand, and
of such Selling Holder, on the other, in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds received by such Selling Holder from the sale of Registrable Securities
giving rise to such indemnification. The relative fault of Parent, on the one
hand, and each Selling Holder, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
has been made by, or relates to, information supplied by such party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties hereto agree that it
would not be just and equitable if contributions pursuant to this paragraph were
to be determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
first sentence of this paragraph. The amount paid by an indemnified party as a
result of the Losses referred to in the first sentence of this paragraph shall
be deemed to include any legal and other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any Loss which
is the subject of this paragraph. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

(e)Other Indemnification.  The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09Rule 144 Reporting.  With a view to making available the benefits of
certain rules and regulations of the SEC that may permit the sale of the
Registrable Securities to the public without registration, Parent agrees to use
its reasonable best efforts to:

(a)Make and keep public information regarding Parent available, as those terms
are understood and defined in Rule 144 (or any successor rule or regulation to
Rule 144 then in force) of the Securities Act, at all times from and after the
Closing Date;

12

--------------------------------------------------------------------------------

 

(b)File with the SEC in a timely manner all reports and other documents required
of Parent under the Securities Act and the Exchange Act at all times from and
after the Closing Date;

(c)So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
Parent, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing such Holder to sell any such securities without registration; and

(d)take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable the Holders to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144 (or any successor rule or regulation to
Rule 144 then in force) under the Securities Act.

Section 2.10Transfer or Assignment of Registration Rights.  The rights to cause
Parent to include Registrable Securities in a Shelf Registration Statement may
be transferred or assigned by any Holder to one or more transferee(s) or
assignee(s) of such Registrable Securities, provided that (a) Parent is given
written notice prior to any said transfer or assignment, stating the name and
address of each such transferee and identifying the securities with respect to
which such registration rights are being transferred or assigned, and (b) each
such transferee or assignee assumes in writing responsibility for its portion of
the obligations of such Holder under this Agreement by executing a Joinder in
the form attached hereto as Exhibit A.

Section 2.11Information by Holder.  Any Holder or Holders of Registrable
Securities included in any registration statement shall promptly furnish to
Parent such information regarding such Holder or Holders and the distribution
proposed by such Holder or Holders as Parent may reasonably request and as shall
be required in connection with any registration, qualification or compliance
referred to herein.

Section 2.12Limitation on Subsequent Registration Rights.  From and after the
date of this Agreement, Parent shall not, without the prior written consent of
the Holders, enter into any agreement with any current or future holder of any
securities of Parent that would allow such current or future holder to require
Parent to include securities in any Piggyback Offering by Parent for its own
account on a basis that is superior in any material respect to the Piggyback
Offering rights granted to the Holders pursuant to Section 2.02 of this
Agreement.

ARTICLE III

MISCELLANEOUS

Section 3.01Communications.  All notices and other communications provided for
hereunder shall be in writing and shall be given by hand delivery, electronic
mail, registered or certified mail, return receipt requested, regular mail,
facsimile or air courier guaranteeing overnight delivery to the following
addresses:

if to Parent to:

Earthstone Energy, Inc.
1400 Woodloch Forest Drive, Suite 300

The Woodlands, Texas 77380
Facsimile: (281) 298-4272
Attention: Frank A. Lodzinski, President and Chief Executive Officer

with a copy to:

Jones & Keller, P.C.

1999 Broadway, Suite 3150

Denver, Colorado 80202

Telephone: (303) 573-1600

Facsimile: (303) 573-8133

Attention: Reid A. Godbolt, Esq.

13

--------------------------------------------------------------------------------

 

if to Bold to:

600 N. Marienfeld St., Suite 1000
Midland, Texas 79701
Attention: Joseph L. Castillo
Fax: 432-224-1054
e-mail: joseph.castillo@boldenergy.com

with a copy to:

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention: Michael E. Dillard
Facsimile: (713) 546-5401

or, if to a transferee of a Holder, to the transferee at the addresses provided
pursuant to Section 2.10 above. All notices and communications shall be deemed
to have been duly given: (i) at the time delivered by hand, if personally
delivered; (ii) when notice is sent to the sender that the recipient has read
the message, if sent by electronic mail; (iii) upon actual receipt if sent by
registered or certified mail, return receipt requested, or regular mail, if
mailed; (iv) upon actual receipt if received during recipient’s normal business
hours, or at the beginning of the recipient’s next Business Day if not received
during recipient’s normal business hours, if sent by facsimile and confirmed by
appropriate answer-back; and (v) upon actual receipt when delivered to an air
courier guaranteeing overnight deliver.

Section 3.02Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the permitted successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

Section 3.03Assignment of Rights.  All or any portion of the rights and
obligations of the Holders under this Agreement may be transferred or assigned
by the Holders only in accordance with Section 2.10 of this Agreement. Parent
may not transfer or assign any portion of its rights and obligations under this
Agreement without the prior written consent of the Holders of at least a
majority of the outstanding Registrable Securities.

Section 3.04Recapitalization, Exchanges, etc. Affecting the Class A Common
Stock.  The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all shares of capital stock of Parent or
any successor or assign of Parent (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, recapitalizations and the like occurring after the date of
this Agreement.

Section 3.05Change of Control.  Parent shall not merge, consolidate or combine
with any other Person unless the agreement providing for such merger,
consolidation or combination expressly provides for the continuation of the
registration rights specified in this Agreement with respect to the Registrable
Securities or other equity securities issued pursuant to such merger,
consolidation or combination.

Section 3.06Specific Performance.  Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

Section 3.07Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. This

14

--------------------------------------------------------------------------------

 

Agreement may also be executed and delivered by facsimile signature or other
electronic means and in two or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

Section 3.08Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.09Governing Law.  This Agreement is governed by and construed and
enforced in accordance with the Laws of the State of Delaware, without giving
effect to any conflicts of law principles that would result in the application
of any Law other than the Law of the State of Delaware.

Section 3.10Jurisdiction.  Each of the parties irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder shall be brought and determined exclusively in the
Court of Chancery of the State of Delaware or, if such Court does not have
subject matter jurisdiction, to the Superior Court of the State of Delaware or,
if jurisdiction is vested exclusively in the Federal courts of the United
States, the Federal courts of the United States sitting in the State of
Delaware, and any appellate court from any such state or Federal court, and
hereby irrevocably and unconditionally agree that all claims with respect to any
such claim shall be heard and determined in such Delaware court or in such
Federal court, as applicable. The parties agree that a final judgment in any
such claim is conclusive and may be enforced in any other jurisdiction by suit
on the judgment or in any other manner provided by law.

Section 3.11WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HEREBY IRREVOCABLY WAIVES AND COVENANTS
THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN
CONNECTION WITH, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
3.11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 3.12Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.13Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by Parent set forth herein. This Agreement
and the Contribution Agreement supersede all prior agreements and understandings
between the parties with respect to such subject matter.

Section 3.14Amendment.  This Agreement may be amended only by means of a written
amendment signed by Parent and the Holders of a majority of the then outstanding
Registrable Securities; provided, however, that no such amendment shall
materially and adversely affect the rights of any Holder hereunder without the
consent of such Holder.

Section 3.15No Presumption.  In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Section 3.16Obligations Limited to Parties to Agreement.  Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the Holders
(and their transferees or assignees) and Parent shall

15

--------------------------------------------------------------------------------

 

have any obligation hereunder and that, notwithstanding that one or more of the
Holders may be a corporation, partnership or limited liability company, no
recourse under this Agreement shall be had against any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any Holder or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any Holder or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing, as
such, for any obligations of a Holder under this Agreement or for any claim
based on, in respect of or by reason of such obligation or its creation.

Section 3.17Independent Nature of Each Holder’s Obligations

.  The obligations of each Holder under this Agreement are several and not joint
with the obligations of any other Holder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder under this
Agreement. Nothing contained herein, and no action taken by any Holder pursuant
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.

Section 3.18Further Assurances.  Parent and each of the Holders shall cooperate
with each other and shall take such further action and shall execute and deliver
such further documents as may be reasonably requested by any other party in
order to carry out the provisions and purposes of this Agreement.

[Signature page follows]

 

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

EARTHSTONE ENERGY, INC.

 

 

 

 

 

By:

/s/ Frank A. Lodzinski

 

 

Name:

Frank A. Lodzinski

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

BOLD ENERGY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Joseph L. Castillo

 

 

Name:

Joseph L. Castillo

 

 

Title:

Authorized Person

 

 

 

Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------

 

SCHEDULE I

 

 

1.

Bold Energy Management III LLC

 

2.

Bold Energy Management Holdings III LLC

 

3.

EnCap Energy Capital Fund IX, L.P.

 

4.

Joseph L. Castillo

 

5.

David L. Cox

 

6.

Patrick Drennon

 

7.

G. Mike Jolley

 

8.

Roberto L. Soza

 

9.

The Peggy C. Worthington Revocable Trust

 

10.

Richard R. Montgomery

 

11.

Shannon L. Klier

 

12.

Elise Thon

 

13.

Alvin B. Thompson, Jr.

 

14.

Leonard W. Wood

 

15.

Teri J. McGuigan

 

16.

Robert A. Langford

 

17.

Donny D. Money

 

18.

Patrick Cohorn

 

19.

Ryan M. Riddle

 

20.

Thomas L. McCray

 

21.

Caroline Hoban

 

22.

James R. Lawrence

 

23.

Royce W. Mitchell

 

24.

Sheila L. Shipp

 

25.

Dwaine G. Moore, II

 

26.

April Nixon

 

27.

Lisa Evans

 

28.

Dawn R. Money

 

29.

Brianna Bertelson

 

30.

Bryan A. Field

 

31.

Blake K. Pitcock

 

32.

Amy M. Pitcock

 

33.

Abner Godoy

 

34.

Tracy R. Neely

 

35.

Tiffany L. Lorentz

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF JOINDER AGREEMENT

 

[DATE]

The undersigned hereby absolutely, unconditionally and irrevocably agrees to be
bound by the terms and provisions of that certain Registration Rights Agreement,
dated as of May 9, 2017, by and among Earthstone Energy, Inc., a Delaware
corporation, Bold Energy Holdings, LLC, a Texas limited liability company and
the Persons identified on Schedule I thereto who become party thereto from time
to time (the “Registration Rights Agreement”), and to join in the Registration
Rights Agreement as a Bold Unitholder with the same force and effect as if the
undersigned were originally a party thereto.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
[DATE].

 

 

 

 

 

 

Name:

 

 